internal_revenue_service date number release date cc ita tl-n-7313-00 uilc internal_revenue_service national_office field_service_advice memorandum for bradford a johnson associate area_counsel area cc l fsh har attn carmino j santaniella from heather maloy associate chief_counsel cc ita subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend x year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej issue may the reduction in tax allowed by sec_1341 be taken into account in determining the amount of alternative_minimum_tax amt a taxpayer is required to pay conclusion yes the reduction in tax provided for in sec_1341 which is essentially treated as a payment of tax may be taken into account in determining the total amount of chapter tax that a taxpayer is required to pay because the amt is a tax_imposed_by_chapter_1 of the code the sec_1341 reduction in tax may be taken into account in computing the amount of amt payable facts for calendar_year sec_1 and restoration years x filed consolidated income_tax returns as the common parent of an affiliated_group in each restoration year x returned substantial funds previously included in gross_income under the claim_of_right_doctrine these funds which were reported as income in years inclusion years prior to year sec_1 and consist of access fees ordered to be refunded by local public_utility commissions the refunded amounts were originally reported by x in years in which it was subject_to regular income_tax rates of for some years and for one year x did not pay any other tax such as the corporate_minimum_tax under former sec_56 in any of those years in the restoration years x was subject_to a regular income_tax rate of in statements attached to its year and returns x notified the service that it was claiming certain tax benefits under sec_1341 relating to the refunded access fees x computed its income_tax for each year by reducing its regular income_tax by dollar_figurea dollar_figureb and dollar_figurec respectively as permitted under sec_1341 these amounts represent the repayment amounts multiplied by the income_tax rate differential between the inclusion and restoration years le sec_34 or le sec_34 in year sec_1 x’s tentative_minimum_tax tmt exceeded its regular income_tax by dollar_figured and dollar_figuree consequently x paid amt in those years under sec_55 equal to the excess of its tmt over its regular_tax for year x claimed a credit for prior year minimum_tax of dollar_figuref under sec_53 according to the year and forms x also reduced its tmt for the years in question based on a similar application of sec_1341 specifically the taxpayer reduced its year and tmt by dollar_figureg dollar_figureh and dollar_figurej these amounts were computed by multiplying the repayment amounts for each year by less as a result the tax it actually paid for those years was less than an amount equal to of the alternative_minimum_taxable_income amti the examination team does not disagree with the manner in which x applied sec_1341 in computing its year and regular income_tax they do though disagree with taxpayer’s reduction of the tmt for those same years under sec_1341 in the examiners’ view the maximum amount that the tmt may be reduced for a given restoration year is of the repayment amount law the amt is an alternative_tax that is computed by applying an alternative rate to an alternative income base in computing the amt a corporation determines its tmt for the taxable_year sec_55 tmt is calculated on the basis of the corporation’s amti a broader based calculation of income than that used in calculating the regular federal_income_tax due once the amti is determined the corporation computes its tmt by multiplying by the excess if any of amti over the amt_exemption_amount and then subtracts from this amount the amt foreign_tax_credit sec_55 the regular_tax_liability is then subtracted from the tmt and the amount by which tmt exceeds the regular_tax_liability is the amount of the amt csx corp v united_states f 3d big_number 4th cir 108_tc_11 the amt is paid only if and to the extent that it exceeds the taxpayer’s regular income_tax the corporate amt provisions were enacted as part of the tax_reform_act_of_1986 congress sought a more efficient means of collecting taxes from corporate taxpayers with significant financial profits who were escaping tax_liability through tax_preferences deductions and incentives csx corp f 3d pincite congress determined that the existing minimum_tax on corporations needed modification so that corporations which were prospering but were able to structure their affairs to eliminate significant federal_income_tax would incur some federal tax_liability the changes effectively created a separate parallel tax system in addition to the ordinary corporate_income_tax doyon inc v united_states 214_f2d_1309 fed cir sec_1341 was enacted to eliminate the inequity occasioned by such claim of right cases as 286_us_417 and 340_us_590 in north american the supreme court held that if a taxpayer receives earnings under a claim of right without restriction as to its disposition it has received income which it is required to report even though it may later be adjudged liable to restore it u s pincite sec_1341 enables taxpayers to ameliorate the sometimes harsh result of the claim_of_right_doctrine which requires reporting the income in the year of receipt if it is later determined that the income must be repaid or restored sec_1341 gives taxpayers the ability in the year of restoration to put themselves in the same position as if the income had never been reported the legislative_history of sec_1341 indicates that it was enacted to adequately compensate a taxpayer for the tax it paid for a prior year when it subsequently has been obliged to restore amounts included in gross_income in the prior year because it appeared that it had an unrestricted right to such amounts h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess see also cong rec s22531 daily ed date statement of senator kerr thus the purpose of sec_1341 is to place a taxpayer in no worse tax position than he would have been in had he never received the income originally revrul_72_551 1972_2_cb_508 sec_1341 provides that if an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item and a deduction is allowable for the current taxable_year because it was established after the close of such prior year or years that the taxpayer did not have an unrestricted right to such item and the amount of such deduction exceeds dollar_figure then the chapter tax_liability is the lesser_of i the tax for the taxable_year computed with such deduction or ii the tax for the taxable_year computed without such deduction minus the decrease in chapter tax for the prior year or years that would result solely from the exclusion of such item from gross_income for such prior taxable_year or years sec_1341 in computing the decrease in chapter tax referred to in ii above the exclusion of such item shall be given effect not only in the taxable_year in which it was included in gross_income but also for any other taxable_year up to and including the restoration year to the extent the exclusion affects the chapter tax for those years sec_1_1341-1 sec_1341 provides that if the decrease in tax computed under ii above exceeds the tax computed under i the excess shall be considered to be a payment of tax on the last day prescribed by law for payment of the tax for the taxable_year and shall be refunded or credited in the same manner as if it were an overpayment for the taxable_year analysis based on the facts recited above which were taken from the request for field_service_advice we have been unable to definitively determine the positions of both the examining agents and x with regard to the proper application of sec_1341 however this does not prevent us from addressing the fundamental issue to compute the decrease in tax under sec_1341 a taxpayer must recalculate its chapter tax for the taxable_year in which the item subject_to sec_1341 treatment was originally included in gross_income by excluding that item from gross_income any chapter tax affected by this exclusion must be recomputed both for the inclusion year and any other taxable_year prior to or including the restoration year that is affected by the exclusion this includes regular_tax amt add-on minimum tax2 or any other tax_imposed_by_chapter_1 of the code there is no authority to exclude the amt from the benefit of sec_1341 for example assume a taxpayer has the following chapter tax_liabilities tmt regular_tax year year dollar_figurex dollar_figurex 90x 90x although this regulatory provision literally only applies to the extent that the exclusion results in a net_operating_loss or capital_loss_carryover carryback for the inclusion year to serve the purpose of sec_1341 the rule should also apply to take into account the effect of other tax_attributes such as credits that are freed-up or generated as a result of the exclusion sec_1_1341-1 makes clear that any increase in add-on_minimum_tax that would have resulted from excluding an item from gross_income in an inclusion year because of the reduction in the regular_tax_deduction taken for add-on_minimum_tax purposes must be taken into account in determining the sec_1341 decrease in chapter tax for the inclusion year amt 0x 0x regular_tax 90x 90x total chapter tax dollar_figure 90x dollar_figurex in year it is determined that the taxpayer did not have a right to dollar_figurex of gross_income reported for year the taxpayer restores this income to its rightful owner and properly claims a dollar_figurex deduction for that restoration in year assume the deduction qualifies for sec_1341 treatment if the taxpayer had excluded the dollar_figurex from gross_income in year its year and year chapter taxes would have been as follows year year dollar_figurex dollar_figurex tmt regular_tax 73x 90x amt 7x 0x regular_tax 73x 90x subtotal 80x 90x minimum_tax_credit 0x 7x total recomputed chapter tax 80x 83x chapter tax as originally reported 90x 90x sec_1341 decrease in chapter tax dollar_figurex dollar_figure 7x a comparison of the taxpayer’s chapter tax_liability for year both with and without the dollar_figurex deduction follows with without tmt dollar_figurex dollar_figurex 73x 90x regular_tax amt 37x 30x 90x regular_tax 73x total chapter tax dollar_figurex dollar_figurex because excluding the dollar_figurex from gross_income in year results in a greater chapter tax reduction than taking the dollar_figurex deduction for year dollar_figurex versus dollar_figurex the taxpayer computes its total chapter tax_liability under sec_1341 for year it appears that in the instant case the only chapter tax_liability that x may have been subject_to in some of the inclusion years may have been the regular_tax however the analysis remains the same under sec_1341 x is entitled to take the net decrease in chapter tax no matter what the components thereof into account in determining how much chapter tax it is required to pay for the restoration years sec_1341 makes clear that the sec_1341 reduction in tax is treated as a payment made on the last day of the taxable_year to the extent it exceeds the chapter tax computed for the restoration year without taking the deduction into account however to serve the intent behind sec_1341 that is to put the taxpayer in no worse position than if the taxpayer had never included the item in gross_income the entire sec_1341 reduction in tax must be treated as a payment of tax for the restoration year the sec_1341 reduction in tax does not affect the computation of tmt regular_tax or any other chapter tax reported for the restoration year it only affects the total amount of chapter tax payable for the restoration year heather maloy by gerald m horan senior technician reviewer income_tax accounting branch
